Case 19-12819-elf        Doc 9   Filed 05/15/19 Entered 05/15/19 11:21:35           Desc Main
                                  Document Page 1 of 1

                                       .


                                 U.S. BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 IN RE:                                                Chapter 13
                ·   Kim Tharesa Holt
                                                       Bankruptcy Case No.: 19-12819ELF




                                             ORDER


          ANO NOW, this        15th
                            ____           day of     May
                                                    ______                  ,   2019, upon


 consideration of the within Motion to Extend Time to File Required Documents, it is


 hereby:


          ORDERED that the Motion that is GRANTED, and it is


           FURTHER ORDERED that Debtor shall file all required documents with the

                                                    May 29
 Court on or before    ------                                ' 2019.




                                           ______________________________________
                                           ERIC L. FRANK
                                           U.S. BANKRUPTCY JUDGE
